Citation Nr: 1222767	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back condition to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen Holland, Legal Intern


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1986.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary with respect to the Veteran's claim of service connection for a low back condition secondary to his knee disabilities before adjudication of the claim.

The Veteran initially claimed service connection for a low back condition in February 2008.  The RO denied service connection in July 2008, finding no complaints of chronic back pain or any back disability in service treatment records (STRs), and noting that the first complaints of back pain began in 2006, many years after leaving service.  In September 2008, the Veteran filed a notice of disagreement and argued that his low back condition "is a direct result of shoveling snow" while stationed on base in New Mexico.  The RO has responded in supplemental statements of the case, finding no evidence of this incident in STRs.  

In the Veteran's appeal, he now puts forward a theory that his service-connected knee disabilities altered his gait and contributed to his low back condition.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. §3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA outpatient treatment records reflect the Veteran's complaints of low back pain and also reflect the problems associated with his knees, specifically chronic left knee strain with arthritis and residuals of a right fibula fracture with chronic knee strain, both of which are already service-connected.  The Veteran has not been afforded a VA examination in conjunction with his secondary service connection claim, and the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of his low back condition symptoms.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a low back disorder on a secondary basis.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of any private and/or VA medical providers who have rendered treatment for a low back condition.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  After the development action described above has been performed, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any current low back disorder.  The Veteran's entire claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary should be performed.  Based on a review of the entire claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the examiner is to identify all current low back pathology and to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such low back pathology had its onset in service or is related to the Veteran shoveling snow in New Mexico or otherwise to his period of military service. The examiner also should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current low back pathology was caused or aggravated (permanently worsened beyond normal progression) by the service-connected bilateral knee disabilities.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include the Veteran's service treatment records, post-service treatment records, prior VA examinations, and arguments made in the Veteran's claims submissions), relevant findings on examination and in the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claims of direct and secondary service connection for a low back disability should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Chief Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


